UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7932


PATRICK ROBERTS, a/k/a Patrick Jermaine Roberts,

                  Petitioner - Appellant,

             v.

BRIAN PATTON, Warden FCI Ashland; ATTORNEY GENERAL HENRY
MCMASTER,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:07-cv-03587-HEF)


Submitted:    February 26, 2009              Decided:   March 6, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick Jermaine Roberts, Appellant Pro Se. Samuel Creighton
Waters, Assistant Attorney General, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Patrick Jermaine Roberts seeks to appeal the district

court’s       order    adopting         the     recommendation       of    the    magistrate

judge in part and denying relief on his 28 U.S.C. § 2254 (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate         of   appealability.          28     U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing      of    the       denial    of     a

constitutional         right.”            28    U.S.C.      § 2253(c)(2)        (2006).         A

prisoner       satisfies           this        standard      by     demonstrating            that

reasonable       jurists         would     find      that    any     assessment         of     the

constitutional         claims      by     the    district     court       is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that Roberts has

not     made    the    requisite          showing.          Accordingly,         we     deny    a

certificate       of    appealability            and      dismiss    the       appeal.          We

dispense       with     oral       argument       because      the    facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      DISMISSED

                                                 2